DISSENTING OPINION OP
MB. JUSTICE MACLEARY.
I cannot concur in the judgment rendered in this case, nor in the opinion on which it is based. Both of them presuppose the validity of section 175 of the Regulations for the execution of the Mortgage Law, which according to my view, being-in conflict with the Code of Civil Procedure now in force, has been necessarily repealed.
It is unnecessary to repeat the arguments which I made in my dissenting opinion in the case of Giménez v. Brenes (ante, p. 124), rendered herein on the 26th of February last, a mere reference to that opinion being sufficient to justify my dissent in this case.